ORDER
The Disciplinary Review Board on May 11, 1999, having filed with the Court its decision concluding that KENNETH C. MC BROOM of HACKENSACK, who was admitted to the bar of this State in 1980, and who was temporarily suspended from practice pursuant to Rule 1:20 — 13(b)(1) on April 29,1996, and who remains suspended at this time, should be suspended from the practice of law for a period of two years for violating 18 U.S.C.A. 2252(a)(4) (possession of child pornography) and RPC 8.4(b) (commission of a criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness as a lawyer); and good cause appearing;
It is ORDERED that KENNETH C. MC BROOM is suspended from the practice of law for a period of two years and until the *259further Order of the Court, retroactive to April 29, 1996; and it is further
ORDERED that prior to consideration of any application for reinstatement to practice, respondent shall provide proof of his psychiatric fitness to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.